Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarrad Gunther on January 28, 2022.

The application has been amended as follows: 
Cancel claims 22-25.

Response to Arguments
Applicant’s arguments, see Response After Final, filed January 25, 2022, with respect to the rejections of claims 2-3, 5-8, 15 and 17-21 under 35 U.S.C. 103(a) under Meyer in view of Wood have been fully considered and are persuasive.  
The rejection of claims 2-21 are withdrawn. 
Regarding independent claim 2, Applicant argues that the problems addressed by Meyer and Wood are distinct and unrelated, and one of ordinary skill in the art would not have been motivated to combine the teachings of two the references. In particular, Meyer is drawn to a wall 
Claims 3-21 depend upon claim 2, and therefore the rejections of claims 3-21 are also withdrawn.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the Applicant’s arguments filed January 25, 2022, as noted above. Therefore, the rejections of claims 2-21 have been withdrawn. 
Furthermore, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 2, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of: 
“a light-transmissive cover configured to protrude from the base portion; wherein 
the antenna extends into an opening defined by the light-transmissive cover; 
the one or more LEDs configured to provide an amount of visible light energy to the light-transmissive cover, wherein the one or more LEDs are configured to illuminate the light-transmissive cover via a first mode and a second mode; wherein the first mode comprises illuminating a portion of the light-transmissive cover near the base portion, and not illuminating a portion of the light-transmissive cover distal to the base portion; 
The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845